People v Roman (2017 NY Slip Op 01466)





People v Roman


2017 NY Slip Op 01466


Decided on February 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2017

Sweeny, J.P., Andrias, Manzanet-Daniels, Gische, Webber, JJ.


3201 2244/14

[*1]The People of the State of New York, Respondent,
vRicardo Roman, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Ellen Dille of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered July 9, 2015, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of two to four years, unanimously affirmed.
The verdict convicting defendant of fourth-degree grand larceny but acquitting him of fourth-degree criminal possession of stolen property was not repugnant (see generally People v Muhammad, 17 NY3d 532, 539 [2011]), and the court properly denied defendant's application to resubmit the case to the jury. The two crimes have different sets of elements, and in its charge, the court gave each crime's set of elements its own distinct set of definitions. We conclude that given the elements of the two crimes, as charged to the jury in this case, it is theoretically possible for a person to be guilty of the larceny charge while not guilty of the stolen property charge (see People v Simmons, 142 AD3d 884, 885 [1st Dept 2016]; People v Buford, 198 AD2d 55 [1st Dept 1993], lv denied 82 NY2d 892 [1993]). We do not find People v Johnson (70 NY2d 964 [1988], affg 133 AD2d 175 [2d Dept 1987]) to be controlling authority to the contrary, because its repugnancy analysis is based on, and limited to, the particular jury charge in that case.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 23, 2017
CLERK